SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2011 q TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number: 333-148516 eLayaway, Inc. (Exact name of registrant as specified in its charter) Delaware 20-8235863 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1625 Summit Lake Drive, Suite 205, Tallahassee, Florida 32317 (Address of principal executive offices) 850-219-8210 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo q Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler q Acceleratedfiler q Non-accelerated filer q Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes q No x As of May 12, 2011, the registrant had 26,740,158 shares of its Common Stock outstanding. TABLE OF CONTENTS eLAYAWAY, INC. Part I – Financial Information Item 1 Financial Statements ConsolidatedBalance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 3 ConsolidatedStatements of Operations for the Three Months Ended March 31, 2011 and 2010(unaudited) 4 ConsolidatedStatements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Notes to the Unaudited Consolidated Financial Statements (unaudited) 7 Item 2 Management’s Discussion and Analysis or Plan of Operation 22 Item 3 Quantitative and Qualitative Disclosures about Market Risk 23 Item 4 Controls and Procedures 23 Part II – Other Information Item 1 Legal Proceedings 24 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 25 Item 3 Defaults Upon Senior Securities 25 Item 4 Submission Of Matters To A Vote Of Security Holders 26 Item 5 Other Information 26 Item 6 Exhibits 26 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS eLAYAWAY, INC. and SUBSIDIARIES Consolidated Balance Sheets March 31, December 31, (unaudited) ASSETS Current assets Cash $ $ Segregated cash for customer deposits Prepaid expenses Total current assets Fixed assets, net Intangibles, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIENCY) Current liabilities Notes, convertible notes, and lines of credit payable, net of discounts $ $ Notes payable and lines of credit to related parties, net of discounts Accounts payable Accounts payable to related parties Accrued liabilities Liability to guarantee equity value Deposits received from customers for layaway sales Total current liabilities Long-term liabilities Other liabilities Total liabilities Commitments and contingencies (Note 4) Shareholders' equity (deficiency) Preferred stock, par value $0.001, 50,000,000 shares authorized Series A preferred stock, $0.001 par value, 1,854,013 shares designated, issued and outstanding (liquidation value $1,200,000) Series B preferred stock, $0.001 par value, 2,788,368 shares designated, issued and outstanding (liquidation value $1,770,000) Series C preferred stock, $0.001 par value, 3,142,452 shares designated, issued and outstanding (liquidation value $3,251,050) Series D preferred stock, $0.001 par value, 1,889,594 shares designated, 186,243 issued and outstanding and 2009, respectively (liquidation value $295,750) Series E preferred stock, $0.001 par value, no shares designated, issued or outstanding - - Common stock, par value $0.001, 100,000,000 shares authorized, 25,840,158 and 21,090,158 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity (deficiency) ) ) Total liabilities and shareholders' equity (deficiency) $ $ See accompanying notes to unaudited consolidated financial statements 3 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Operations For the Three Months Ended March 31, (unaudited) Sales $ $ Cost of sales Gross loss ) ) Selling, general and administrative expenses (includes $528,138 of stock-based compensation and settlements for the three months ended March 31, 2011 and none for the other period presented) Loss from operations ) ) Other income (expense) Interest expense ) ) Gain on settlement of debt - Gain on extinquishment of debt - Total other income (expense), net ) ) Net loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements 4 eLAYAWAY, INC. and SUBSIDIARIES Consolidated Statements of Cash Flows For the Three Months Ended March 31, (unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization of intangibles Amortization of debt discounts - Grant of warants for services - Grant of options for services - Common stock granted for services - Gain on settlement of payroll ) - Gain on extinguishment of debt ) - Changes in operating assets and liabilities: Segregated cash for customer deposit ) ) Prepaid Expenses ) Accounts payable Accounts payable to related parties Accrued expenses Deposits received from customers for layaway sales Net cash used in operating activities ) ) Cash flows from financing activities: Proceeds from related party loans - Repayment of loans ) - Repayment of capitalized leases - ) Proceeds from sale of Series D preferred stock - Series D offering cost - ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for taxes $
